Case 1:18-cv-00800-LY Document 24-2 Filed 04/22/19 Page 1 of 60

EXHIBIT 1

Case 1:18-cv-00800-LY Document 24-2 Filed 04/22/19 Page 2 of 60

JoennngUV.Dunn,hLD.

 

10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

25

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

RICHARD MEYER, *
Plaintiff, *
VS. * CIVIL ACTION NO.
1:18~CV-00800-LY
MARK ward ~k
Defendant. * (Jury Demanded)

VIDEOTAPED ORAL DEPOSITION
OF
JOEMING W. DUNN, M.D.

MARCH 6, 2019

VIDEOTAPED ORAL DEPOSITION Of JOEMING W.
DUNN, M.D., produced as a witness on behalf cf
Plaintiff and duly sworn, was taken in the above-etyled
and numbered cause on Marcb 6, 2019, between the hours
of 12:20 p.m. and 4:08 p.m. before Shan Morris
Blanchardr Certified Shorthand Reporter in and for the
State of Texae, reported by computerized etenotype
machine at the offices of Langley & Banack, Inc., 745
E. Mulberry, Snite 700, San Antonio, Texae 78212
pureuant to Federal Rulee and the provisione etated on

the record or attached hereto.

 

Lexnas

 

Case 1:18-cv-00800-LY Document24-2 Filed 04/22/19

JoendngVV.Dunn,M,D.

Page 3 of 60

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

FOR

FOR

FOR

h P P E A R h N C E 3

THE PLAINTIFF:

Mr. Daniel H. Byrne

Fritz, Byrne, Head & Gilstrap, PLLC
221 W. 6th Streetr Suite 960
Auetin, Texae 78701

Teleph©ne: 512-476-2020

Fax: 512~47?-5264

Email: dbyrne@fbbg.law

THE DEFENDANT:

Mr. Ryan Pierce

Reevee & Brightwell, LLP

221 Weet Sixtb Street, Suite 1000
Austin, Texae 78?01

Telephone: 512"334»4500

Pax: 512~334~4492

Email: rpierce@reeveebrightwell.com

THE WITNESS:

Mr. Otto S. Good

Langley & Banack, Inc.

745 E. Mulberry, Suite 900

San Antonio, Texae 78212
Telephone: 210-?36-6600

Fex: 210-735~6889

Email: ogood@langleybanack.com

WITNESS:

Joeming W. Dunn, M.D.

CERTIFIED SHORTHAND REPORTER:

Shan Morrie Blanchard

VIDEOGRAPHER:

Lawrence Delgado

 

Lexhas

 

Case 1:18-cv-00800-LY Document 24-2 Filed 04/22/19 Page 4 of 60

deeming W. Dunn, rv'l.D.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

{The reading of introductions into the
record according to Rule 30(b)(5)(A) was waived by all
parties present.)

THE VIDEOGRAPHER: We’re on the record on
March the 6th, 2019, at 12:20 p.m.

JOEMING W. DUNN, M.D., the witness, being
duly cautioned and sworn to tell the truth, the whole
truth and nothing but the truth, testified as follows:

(Time: 12:20 p.m.)

EXAMINATION
BY MR. BYRNE:
Q. Would you state your name for the record,
please, sir?
A. My full name is Joeming Wolf Dunn, D-u-n-n.

Q. And do you go by Joe Dunn?

A. l go by Joe or Joeming depending on who my
friend aref l guess.

Q. Okay. Mr. Dunn, my name is Dan Byrne, and I'm
representing Richard Myer in a lawsuit that I think
you're aware of that‘s been brought against Mark Waid,
and I'm sitting here with Mr. Meyer to my right and
Mr. Waid's counsel, Ryan Pierce, is sitting across the
table. A11 right?

A. Yes, sir.

Q. And you ~~ you and I haven't met or talked

 

Lexkas

 

Case 1:18-cv-00800-LY Document 24-2 Filed 04/22/19 Page 5 of 60

JoenvngUV,Dunn,M_D.

12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

there was a decision that needed to be made, I would
make it, but beyond that, that was my role.

Q. So these -- these ~~ these ~- these folks,
whether they‘re true employees or independent
contractorsr were given a fair amount of latitude on

keeping things going on a day-to-day basis?

A. Yes, sir.
Q. Okay. Have you ever met Richard Meyer before
you got into -- in -- in person before you got into

today's deposition?

A. No, sir.
Q. lOkay. Have you ever met Mark Waid in person?
A. I »~ I attended a lot of conventions over the

years and it‘s possible l met him. I don't remember,
but it's possible, you know, we shook hands one time or
talked briefly, you know, when I was in San Diego
Comic-Con.

Q. Is it -- would it be true that you don't have
any independent recollection of that, you‘re just a

acknowledging the possibility?

A. Yes.

Q. And you knew who ~~ who Mark Waid was -~
A. Yes.

Q. -- before the phone call we'll get to that

occurred in May of 2018; is that correct?

 

Lexhas

 

Case 1:18-cv-00800-LY Document 24-2 Filed 04/22/19 Page 6 of 60

JoeanQVV.Dunn,M.D_

14

 

10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

25

 

Marh Waid on the telephone?

A. One time.

Q. And after you made the decision not to publish
Jawbreakers, how many telephone conversations did you
have with Mr. Meyer?

A. I think that it was just the one time after I.
decided not to publish Jawbreakers.

Q. Okay. Were you the final decisionmaker on the
decision to publish Jawbreakers in the first place?

A. Yes_

Q. end what do you recall about the ~~ the
evolution of the circumstances that led to that
decision? When did you first hear about Jawbreakers
and from what source and ~~ and what ~~ what process
did you go through?

h. My recollection was during a normal weekly
meeting that we have, Brian Denham mentioned to me
there was a book, Jawbreakers, that he thought was a

good project to publish and he told me that Mr. Meyer

had a great deal of followers on YouTube and I ~~ l
think that's the point when l ~“ when that was first
brought up.

Q. Okay. Were you aware of any controversy

associated with Mr. Meyer's YouTube channel at that

time?

 

 

Lexhas

Case 1:18-cv-00800-LY Document 24-2 Filed 04/22/19 Page 7 of 60

JoeningVV.Dunn,M.D.

31

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

personally attended, probably around three a year.

Q. Okay. Are they typically located in Texas or
at various locations around the country?

A. The ones I've attended are in Texas.

Q. And had you ever seen Mr. Waid -- Mark Waid
present at any of those conventions?

A. No.

Q. Where -- did you ever attend any conventions
where he was in attendance, to your knowledge?

A. I'm sure I've attended some conventions that he
was in attendance.

Q. Okay. Does Antarctic Press do something to
create a presence at -- at these conventions? Does it

have a booth or do any advertising?

A. Yes.
Q. What -- what is the normal activity that
Antarctic Press takes ~~ takes at re at the comic

conventions you're familiar with?

A. We usually set up as a booth.
Q- Okay. And how would attendees at conventions
come to know ~~ what -- what would they learn about

entarctic Press in the course of seeing a booth for
you?
MR. PIERCE: Object to form.

h. Typically, at a booth that we attend --

 

Lexhas

 

Case 1:18-cv-00800-LY Document 24-2 Filed 04/22/19 Page 8 of 60

JoenvngVV,DunnIM.D.

32

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. (BY MR. BYRE) Let -~ let me "- let me rephrase
that question. What ~- what is it that you attempt to
convey about your company by setting up a booth to the
people attending these conventions?

A. Typicallyr when we set up at conventions, we
try to reach the audience that attends the conventions

that may be comic book fans in hopes to obtaining new

fans.
Q. New customers?
A_ New customers, yes.
Q. end what is it that you convey about yourself

in order to attempt to create new customers?

A. We typically sell the books that we published
during that period of time, and if possible, to have
creators attend our booth to meet with the fans and
potential customers.

Q. Do you convey that you're a -~ a -- a

Texas~based publisher in the course of these

promotions?
MR. PIERCE: Object to form.
h. Typically not.
Q. (BY MR. BYRE) Okay. Do you ~~ do you have a

sign up that identifies you as based in San Antonio?

A. NO.

Q. Do you believe that folks know where you‘re ~-

 

Lexhas

 

Case 1:18-cv-00800-LY Document 24-2 Filed 04/22/19 Page 9 of 60

Joeming W. Dunn, M.D. 33

 

LQ

10

11

12

13

14

15

15

1'?

18

19

20

21

22

23

24

25

 

where you're based --
MR. PIERCE: Object to form.

Q. (BY MR. BYRNE) -- based on what ~~ what you
see happen at these conventions and what you know about
your reputation?

MR. PIERCE: Object to form.

A. I believe no.

Q. (BY MR. BYRNE) Let me hand you what's been
previously marked as Deposition Exhibit 5. Is that an
accurate reflection of your website displays as of May
of 2019 on ~~ on the Antarctic Press web page?

A. Well, l ~- l have not been on the web page
recently but it -- it looks like it -- it is.

Q. You've looked at it occasionally over the
years, have you not?

A. Yes, sir.

Q. Any reason to dispute that this accurately
reflects your web page as of May of 2018?

A. Looks like it accurately does reflect.

(Deposition Exhibit 17 marked.)

Q. (BY MR. BYRNE) I hand you what‘s been marked
as Exhibit 17 to your deposition. hs distinguished in
the Exhibit 5, this is a printout that -- well, let me
ask- Can you identify this as the l'About" page for

entarctic Press's website as of May of 2018?

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 10 of 60

Joeming W. Dunn, M.D.

36

 

Ul

10

ll

12

13

15

16

17

18

19

20

21

22

23

24

25

 

Q. »~ is ~~ is that the only office number that

entarctic Press had at the time?

A. Correct.

Q. end that‘s a landline?

A. Correct.

Q. And who do you recall getting the message

relayed to you about Mr. Waid's inguiry?

A. Typically, Doug answers all the phone calls,
and so my suspicion is that Doug answered the call.

Q. Okay. At the time that that message was
received, do you have any recollection of where things
stood in terms of the buzz or controversy concerning
the social media activity since the announced decision
to publish Jawbreakers?

MR. PIERCE: Object to form.

A. 1 recall at that period of time that there was
quite a bit of information coming to me from a variety
of different sources, but I was gathering information
mostly from the people that I trusted the most, which

was Brian and Joey at the time, and as information was

being gathered, that's when Mark »- Mark's phone call
came in and when 1 ~~ and I responded to his phone
call.

Q. Okay. At the time you responded to Mr. Waid's

phone call, had you decided to reverse your decision to

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 11 of 60

 

JoenvngVV,Dunn,M.D. 43
1 they put ~~ they were put into a no~win situation, but
2 one student that was able to beat the Kobayashi Maru,
3 which was Captain Kirk, and so l felt like this was a
4 no-win situation for our ~» our company.
5 Q. Did you -- did you have the Captain Kirk
6 solution fashioned yet?
7 [VIR. PIERCE: ObjeCt to form.
8 A. No.
9 Q. (BY MR. BYRNE) You make reference to social
10 media pressure. Was that social media pressure coming
ll in both direction?
12 MR. PIERCE: Object to form.-
13 A. Yes.
14 Q. (BY MR. BYRNE) Nowf in the -- in the second
15 paragraph you make a reference to, "I'm going to rant
16 not to each of you personally, but to everyone who has
17 put us in this situation.'T Was this ~~ was this being
18 circulated beyond just Joey?
19 A. Nor it was just between me and Joey.
20 Q. Obviously, you use a -- a lot of powerful
21 language here, Mr. Dunn, and I don‘t need to go through
22 it with you line by line. By the end of this email,
23 are you still, at least at this point, standing by your
24 decision to proceed with the publication?
25 MR. PIERCE: Object to form.

 

 

 

Lexitas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 12 of 60

JoennngVV.Dunn,M.D.

44

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

25

 

A. l -- I think at ~- by the end of this rent that
I did in this emailr l had felt that my emotional
status had been drained and I felt like l didn‘t want
to continue down that pathway.

MR. WAID: Yes.

MR. BYRNE: Let's go off the record.

THE VIDEOGRAPHER: Off the record at
1:42 p.m.

(Recess taken 1:42 p.m. to 1:52 p.m.)

THE VIDEOGRAPHER: Back on the record at
1:52 p.m.
BY MR. BYRNE:

Q. Mr. Dunn, before we went on the break we were
talking about Exhibit 19, which is the email you sent
at 4:38 p.m. on Friday, May llth, last year. To put
this email in context, was this email written after you
had received the message that Mr_ Waid wanted you to

ca11 him back?

A. l think so.

Q. But was it written before you actually spoke to
Mr. Waid?

A. I think SO.

Q. end what was the reaction around your office

when Mr. Waid left his message, that you recall?

n_ st the time, Mr. waid called the office, the --

 

LexHas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 13 of 60

Joem`mg W. Dunn, M.D.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

relationship with Joey at this time was such that he
was close to your family?

A. Correct.

Q. end you were worried that if you stuck with
your decision to publish that that might alienate Joey?

A. smong other things, yes.

Q. Turn to Exhibit 7 in this deposition binder, if
you can. First of all, just let me ask you to
generally confirm that this is a series of text
messages between your cellphone and that of Mr. Mark
Waid that took place between -» well in May of 2018.

A. Okay. l do remember this actually.

Q. So is that, in fact, a series of text messages
between you and Mr. Waid from May of '18?

A. Yes, but I am going to -- I'm going to make a
clarification. l was texting and responding to a lot
of people and l actually am not ~~ I thought this was
somebody else when I was testing some of these
messages, I thinh. end so I can't remember who l was
talking to at the timef but there was a whole bunch of
texts that l was responding to ~~ to a variety of
people and l don't think I was aware that this was Mark
Waid until later on, and '~ and then on ~~ on these
series of texts when l realized it was Mark, I said

that I‘m not commenting anymore.

 

 

Lexitas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 14 of 60

Joeming W. fluan M.D.

52

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

on Exhibit 7 is 16 minutes later; ~F

A. Correct.

Q. ~- correct? So are you telling ~» are you
thanking Mr. Waid for talking to you that afternoon in
this text?

A. Like l said, I don't think so actually. I
think l was talking to somebody else.

Q. Who ~- who else did you talk to that afternoon

about the -~
A. l talked to a multitude of people ~~ or texted
a lot of people, and l think ~~ like one of the people

was Timothy Lim, who was at the time friends with or --
I'm guessing still with -- friends with Mr. Meyer, and

my brother.

Q. Your ~~ your brother --
A- Well, my brother was there so l -- l guess I
was talking to him at my ~~ at my house, but l remember

talking to a whole bunch of different people, texting a
whole bunch of people, and I may have been confused

about who I was texting at the time.

Q. Okay. You were at your house that afternoon?
A Correct.

Q. Do you have a landline?

h l do.

Q Do you have phone records for your landline?

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 15 of 60

deeming W. Dunn, M.D.

55

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

calls from a variety of different places and when l
finally realized that that was -- when I realized that
was Mark Waid I said, "Oh, you know,“ se l said "I
don‘t want to talk to him anymore,“ and so ~- so
then ~~ when l realized that, l had marked it "Mark
Waid" at the time. That‘s why l think l remember that.
Q. Your -- your cellphone, when you dial in, a
text message does pop up the name of who you're
communicating with; correct?

MR. PIERCE: Object to form.

A. Yes.

Q. (BY MR. BYRNE) Do you have an iPhone?
A. Yes.

Q. Okay.

A.

But at the time I was getting calls and texts
from a multitude of people.

Q. Right, but Mr. Waid has validated Exhibit ? as
an exchange of emails between his phone and your phone?
MR. PIERCE: Object to form.

A. 1 ~~

Q. (BY MR. BYRNE) You don't disagree with that,
do you?

A. l don‘t disagree with that because ~» but l
think that some of my texts to -- it was not -- it was

not of a -~ intended for him, 1 don‘t think, and then

 

 

Lexitas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 16 of 60

Joeningvv.Dunn,M.D.

56

 

U'|

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

when l realized that, that's when I said to him at some
point during the message that l don‘t want to -- l
realized l was texting the wrong person, then l saidl
"Oh, l don't want to talk to you anymore."

Q. Mr. Dunn, when -- what is it about this
exchange here that is inconsistent with you having
conversations -- text conversations with Mr. Waid in
May of 2018?

MR. PIERCE: Object. lt's argumentative.

A. l had come to the realization that l didn't
want to deal with the situation any further and I was
letting some people know that that's what my »~ my
decision was.

Q. (BY MR. BYRE] Who would -- who else would you
be texting with about being prepared for a lashing from

the other direction besides Mr. Waid?

A. st the timer l was talking to Timothy Lim quite
a bit.

Q. ls Timothy Lim in your contacts?

A. Yes.

Q. Now, there's a change in the tone of your texts

in this exhibit starting on 'l`uesdayr May 15th. Do you
see that?
A. Correct.

Q. "l'm not commenting anymore"?

 

Lexkas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 17 of 60

JoeningvV.Dunn,M,D_

57

 

LJ"!

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

A. Right. That's when l think I real ~~ that's
why l think I realized I was texting the wrong person
and responding to the wrong person at the time. l
didn‘t realize that was Mr. Waid at the time.

Q. Why didn't you say, "I didn't realize who I was
talking to“ in your texts?

MR. PIERCE: Object form.

A. At the time, I didn‘t want to deal with anybody
associated with this situation, and so I decided I
wouldn't respond to anybody. l wasn‘t going to respond
to anybody. l wasn't going to talk to anybody, and -F
and l ~- since that period of time, l have been
consistent in that. I have not talked or e~ to mention
to this anybody_

Q. (EY MR. BYRNE) Tell me about the conversation
you had with Mr. Meyer after your decision to terminate
the publication.

h. After se after the decision -- afterf you know,
getting all the information that l had gathered in
regards to the situation, l knew that l was the
buck-stopped-here type of person about making a
decision. l also realize the passionate nature of some
of Mr. Meyer's followers, but I ~»

Q. l was just asking about what you ~~ what you

talked about. You said you had a phone call.

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 18 of 60

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

JosnnngVV.Dunn,M_D. 63
discussions.
MR. BYRNE: Let's take a break.
THE VIDEOGRAPHER: Off the record at
2:34 p.m.

(Recess taken 2:34 p.m. to 2:45 p.m.)
THE VIDEOGRAPHER: We're back on the
record at 2:45 p.m.
MR. BYRE: We*ll pass the witness.
(Time: 2:45 p.m.)
EXAMINATION
BY MR. PIERCE:
Q. Mr. Dunn, we met earlier today. l'm Ryan
Pierce and I represent Mr. Waid. Thank you for your

patience today. You talked about Brian quite a bit,

What ~» what's his last name?

A. Denham.

Q. And how long has he worked with Antarctic
Press?

A. Oh, gosh. He worked for us like two -- for a

couple of years like in the early 2000e and then he
left for a while and then he came back, l would say,

about four years ago.

Q. So a total of how many years?
A. Probably seven or eight years.
Q. end do you trust him?

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 19 of 60

JoennngVV.Dunn.M.D. ?0

 

10

11

12

13

14

15

16

12

13

19

20

21

22

23

24

 

up. Who held that position in May of 2018?

n. Joe Weltjens.

Q. end we've referred to him today some as Joey?
A. Yeah, Joey or Jochen.
Q. What does the EI -- what are the

responsibilities of the EIC?

A. Well, in our company, it's to oversee the
release and production of our books.

Q. end how long has Joey been associated with
hntarctic Press?

A. 20 years.

Q end do you trust Joey?

A. Yes.

Q hnd does his opinion at Antarctic Press carry a
lot of weight?

A. Yes.

Q. end when it comes to publishing books, would
you override Joey's opinion if he had a strong opinion
on whether to publish a book?

MR. BYRNE: Objection, form.

A. l very rarely override anybody.

Q. (BY MR. PIERCE) And that include Joey?

A. Correct.

Q. Was -- was there an actual written contract

between Antarctic Press and Mr. Meyer?

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 20 of 60

JoenungVV,Dunn,Mll

?1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

 

A. My recollection was I sent a copy of a contract

to Brian to send to Mr. Meyer, but l never got a
written signed contract returned.
Q. Was it entarctic Press's contemplation that

there would be a signed, written contract in place?

A. Yes.

Q. And you never received that contract?

A_ Correct.

Q. end given that there was no contract in place,

did Antarctic Press have discretion in deciding whether

or not to publish Jawbreakers at -- around the time of
May of 2018?

A. My guess was that there was the -- the shaking
of the hands and it was good enough for us to proceed.

Q. And what Were the terms of the shaking of the
hands?

A. Well, my ~- my guess would be that I sent the
contract to Brian to send to Mr- Meyer and -- and he
looked it over and I thought »" my guess would be it
was acceptable at the time.

Q. So your understanding is the written contract
that would have been sent to Mr. Meyer would be the
terms that would apply?

3d COIUHECt.

Q. And I take it you have a copy of that contract

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 21 of 60

Joern`lng W. Dunn, M_D.

?2

 

10

11

12

13

14

15

15

17

18

19

20

21

22

23

24

25

or somebody at Antarctic Press has a copy of that
contract?

A. Correct.

Q. end did you understand that Mr. Meyer
understood that those would be the terms of the
contract as reflected in that written document?

MR. PIERCE: Objection, form.

A. l ~- l never discussed it with Mr. Meyer
directly, but that's my understanding.

Q. (BY MR. PIERCE) And under those written terms,
did Antarctic Press have discretion in deciding whether
or not to publish a booh?

A. Yes.

MR. BYRNE: Objection, form.

Q. {BY MR. PIERCE) And that decision whether to
publish the book under those terms would be up to
Antarctic Press?

MR. BYRNE: ijection, form.

A. Yes.

Q. (BY MR. PIERCE) So as of May of 2018,
Antarctic Press had the right under those terms to not
publish Jawbreakers; correct?

MR. BYRNE; Objection, form. Objection,
leading.

A. Yes.

 

 

 

Lexitas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 22 of 60

JoenvngVW.Dunn,M,D.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Q. (BY MR. PIERCE} Did hntarctic Press as of May

of 2018 have the right to decide not the publish

Jawbreakers?
MR. BYRNE: Objection, form.
A. Yes.
Q. (BY MR. PIERCE] I think you indicated that you

were not aware of Mr. Meyer's association with
Diversity s Comics; is that right?

A. That's correct.

Q- end did Mr. Meyer ever tell entarctic Press
about his involvement in Diversity & Comics before you
guys discussed Jawbreakers?

A. I can‘t speak for other people, but I'm pretty
sure Brian knew Mr. Meyer.

Q. Were you aware of his activity on Diversity a
Comics?

A. No, not at all.

Q. Did Mr. Meyer, as far as you know, ever share
with Antarctic Press a YouTube video that has been
referred to as The Dark Roast?

A. Not that I’m aware of.

Q. So when entarctic Press was entering into
discussions with Mr. Meyer about whether to public
Jawbreakers, hntarctic Press, as far as you know, was

not aware of The Dark Roast?

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 23 of 60

 

JoenvngVV.Dunn,M.D. ?4
1 A. l was not aware of The Dark Roast.
2 Q. Are -- in some of the emails there was
3 reference to a Kickstarter campaign. Do you recall
4 that?
5 A- In regards to?
6 Q. Mr. Byrne showed you a couple emails that
7 referenced some information about a Kickstarter
8 campaign. Do you recall that?
9 h. Yes.
10 Q. Were you aware that Kickstarter had rejected
ll Mr. Meyer‘s project?
12 A. No.
13 Q. Did Mr_ Meyer make you aware of that?
14 A. I -- first time 1 talked to Mr. Meyer was the
15 time I talked to him after, so not him directly, but,
16 no, 1 was not aware_
1? Q. I'm going to -~ this is going to be Exhibit 24.
18 MR. PIERCE: I'm sorry. If you want me
19 to mark them -- you don‘t mind? Thank you.
20 (Deposition Exhibit 24 marked.)
21 Q. (BY MR. PIERCE) Mr. Dunn, I »- I believe we've
22 looked at at least some of these emails. Does ~~ does
23 Exhibit 24 ~~ and it is 24; correct? Sorry. Does
24 Exhibit 24 appear to be a couple of emails dated May
25 9th, 2018?

 

 

 

LexHas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 24 of 60

 

Joeming W. Dunn, M.D. 75
l A. Correct.
2 Q. end do you see the email from Megan Kilar with
3 the subject "Jawbreakers“ at the bottom?
4 A. Correct.
5 Q. Do you know who Megan Kilar is?
6 A. No.
7 Q. Do you see where she says, "Based on the
8 harassment online by Diversity a Comics, I have decided
9 to boycott your company if you choose to publish
10 Jawbreakers." Do you see that?
11 A. Correct.
12 Q. And was this the -- the -» had you been aware
13 of any potential harassment online by Diversity &
14 Comics before you received this email?
15 A. Me, nov
16 Q. And do you see Brian Denham replies?
17 A. YES.
13 Q. And he copies mcazja@ REDACTH) Is that Joey?
19 A. That‘s correct.
20 Q. Brian says, "There will be a lot more." How
21 did you interpret that ~~ the reference to, "There will
22 be a lot more"?
23 A. At the time, l thought ~~ I actually didn't
24 know what to think about that.
25 Q. And do you see he goes on to say, "A few of the

 

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 25 of 60

JoenvngVV.Dunn,Mll

76

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

retailers got together in a secret Facebooh group to
boycott whatever publisher picked up Jawbreakers." Do
you see that?

A. Correct, yes.

Q. And is it your understanding that when the word
“boycott“ is used in this context, what that means is
the retailers have decided to not carry the book?

MR. BYRNE: Objection, form. Objection,

leading¢
A. Correct.
Q. (BY MR. PIERCE) Well, what's your

understanding of the use of the term "boycott" in this
context?

A. My understanding of boycott is that they would
not purchase a book that was released by Antarctic
Press.

Q. And that‘s a decision they would have a right

to make; correct?

A. Yes.
MR. PIERCE; This will be Exhibit 25.
(Deposition Exhibit 25 marked.]
Q. (BY MR. PIERCE) And by the way, if I give you

an exhibitr you take as much time as you need, but I'll
try to direct you to -- to where I'm going to ask

questions, but you should always tell me, "Stop. 1

 

 

Lexhas

LF‘!

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 26 of 60

JcenungVV.DUnn,M.D.

-\I
-.4

need more time.‘l
A. Okay.
Q. Does -- does Exhibit 25; the ~- the last couple

of pages, appear to be the same emails that we just

reviewed?
A. Yes.
Q. end do you see Mr. Denhamls email of May 9th at

9:48 p.m. and he appears to be attaching a social media

screen shot? Do you see that?

A. Yes.
Q. And it says F~ and it re and it has some
comments from some individuals that appear to ~" to be

protesting the publication of the Diversity & Comics
book; correct?

A. YES.

Q. And can you turn the -- the page -- oh, I’m
sorry. Turn back to the first page. Do you see at the
bottom of the email it says, "Richard reach out to one
of the retailers to inform him what's going on. He
promised to not rat them out. So that retailer

informed Richard. Richard posted on YouTube that

retealer -F retailers are colluding with each other to
boycott." Do you see that?

A. Yes, I do.

Q. end this email is from May Bth; correct?

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 27 of 60

JcenvngVV.Dunn,Mjl

70

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. Correct.

Q_ end that's before you ever spoke with Mark
Waid; right?

A. Correct.

Q. end Erian, in that email ~~ or in the sentence
l just read, indicates that Mr. Meyer had promised not
to rat out the retailers. What‘s your understanding of
what that means to not rat them out?

A. I'm guessing that ~- not to expose the
retailers that are in this group.

MR. PIERCE: This is ~- will be
Exhibit 26.
(Deposition Exhibit 26 marked.]
Q. (BY MR. PIERCE} Mr. Dunn¢ does this appear to

be a screen shot of a tweet from Diversity a Comics?

A. lt appears so.

Q. And do you see it's dated May 9th at the
bottom?

A. On the bottom?

Q. Yeah, there _~ there's a date at the bottom.

A. Oh, yes, I see that now.

Q. And in ~~ in this tweet, it‘s stated, "It‘s

from a private Facebook group for retailers titled,
Final Order Cutoff." Do you see that?

A. Yes.

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 28 of 60

JosninQVV.Dunn,MlD. 79

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

K)

Do you know what Final Order Cutoff is?

.”`"J

Yes.

Q. What is that?

h In a retail -- comic book retail environment
when they‘re buying comics through Diamond
Distribution, there is a date -- what they call final
order cutoff -~ before the publisher goes to
publication that allows retailers to either up their
orders or to downgrade their orders before they
actually go to press, so that way the publisher has a
more accurate representation of what numbers to
publish.

Q. end were you aware that there could be private

Facebook groups for this?

A. l‘m aware there are private Facebook groups.
Q. hud did you come to know that Mr. Meyer was
sending on his ~~ sending out on his Twitter account

screen shots from a private Facebook group?

A. 1 was not aware of it until later on.

Q. What do you mean r- when -- later on -~ at what
point?

A. Well, after the announcement was made, then 1

started gathering information and that's when 1 got

some of this information.

Q. end that was before you spoke with Mr. Waid?

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 29 of 60

deeming W. Dunn, M.D. 80

 

U'1

10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

 

A. Correct.
MR. PIERCE: This is going to be
Exhibit 27.
(Deposition Exhibit 2? marked.)
Q. {BY MR. PIERCE) Mr. Dunn, does Exhibit 27

appear to be a tweet from the Diversity & Comics

account?
h. It appears that way_
Q. And this is dated May lOth at ~" May lOth at

7:04 a.m.; oorreot?

A. Correct.

Q. And in tweet Mr. Meyer says, ”I did the
research on about four or five of the stores, but if
someone could go through those screen shots from the
retailer Facebook group and make a list of the people,

the stores they Work at, and the eities, that would be

great." Do you see that?
h. Correct.
Q. And I take it that you had become aware that

Mr. Meyer was asking for his followers to make a list
of people working in stores that had decided not to
carry his book?

MR. BYRNE: Objection; form. Objectionf
leading.

A. Yes.

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 30 of 60

Joen“ngUV.Dunn,M.D.

81

 

10

12

13

14

15

16

11

18

19

20

21

22

23

24

25

 

Q. (BY MR. PIERCE) end that was before you spoke
with Mr. Waid; correct?
A. Yes.
(Deposition Exhibit 28 marked.)

MR. PIERCE: This is EXhibit 23. And
this, I would note, is going to be confidential under
the protective order because it reveals phone numbers
and names.

THE REPORTER: Wait just a minute.

MR. PIERCE: Sorry-

Q. (BY MR. PIERCE} Mr. Dunn, does this appear to
be a screen shot from Twitter?

A. Yes.

Q. And do you see at the top of the document it

says, "Here are the shops from the collusion screen

shots.“ Do you see that?
A. Yes_
Q. end do you see that there are names of

employees and phone numbers listed?

A. Yes.

Q. Were -~ were you aware that the names of
individuals and their phone numbers were being revealed
publicly in response to a request from Mr. Meyer?

A. I did not see these, but l was made aware that

there was some mention of stores.

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 31 of 60

JcenMnQVU.Dunn,M.D.

82

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. end that was before you spoke with Mr. Waid?

e. Yes.

MR. PIERCE: This will be Exhibit 29_
(Deposition Exhibit 29 marked.)

Q. (BY MR. PIERCE) Mr. Dunn, does this appear to
be a screen shot from Twitter associated with Diversity
& Comics?

e. Yes.

Q. end do you see that it's dated May llth, 2018,
and the time is 6:41 a.m.?

e. Yes.

Q. end do you see that Mr. Meyer re-tweets or
quotes a tweet from the Twitter handle, Million Dollar

Prons, P~r~o~n-s? Do you see that?

A. Yes.

Q_ end that quote states, "Don’t carry
Jawbreakers, Say hi to leg breakers.“ Do you see
that?

el Yes.

Q. end the Diversity a Comics Twitter account
re~tweets and says, "To me, my Incel ermy." Do you see
that?

e. Yes.

Q. Do you know what “Incel“ is?

e. I think it means incelibate or something. I'm

 

 

Lerhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 32 of 60

 

JoeningVV.Dunn,M.D. 83

l not sure about that.

2 Q. ere you aware that it's been designated as a

3 hate group by certain organizations?

4 MR. BYRNE: Objection, form.

5 e. l did not know that.

6 Q. {BY MR. PIERCE) end -- and have you ever seen

7 this tweet before as far as you can recall?

8 e. No.

9 Q. Would nw would it concern entarctic Press if
10 one of its creators had hinted at violence if stores
11 weren't carrying his book?

12 e. Yes.

13 Q. end you would appreciate knowing that if that
14 were occurring; correct?

15 e. Yes.

16 MR. PIERCE: This will be Exhibit 30.

17 (Deposition Exhibit 30 marked.)

13 Q. (BY MR. PIERCE) end does Exhibit 30 appear to
19 be an email chain from May 10th of 2018?

20 e. Correct.

21 Q. end can you go to the third page and do you see
22 at 8108 a.m. you send an email and you say, "I do not
23 want to get into a let's boycott the stores." Do you
24 see that?

25 e. Correot.

 

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 33 of 60

Joeming W_ Dunn, M.D.

84

 

10

11

12

13

lfl

15

16

l'?

18

19

20

21

22

23

24

 

Q. What did you mean by that?

e. When l first got information about the stores
that were listing up to boycott entarctic Press, I was
surprised and -- because I didn't know the whole
situation at that time and -- and l wanted to get more
infer -- more information basically.

Q. end ~- and you ~- do you see where you say, "l
hope he can respond in the proper way." Do you see
that?

e. Yes.

Q. end who were you referring to with "he"?

e. I‘m guessing Mr. Meyer.

Q. end to your mind, would the proper way of
responding include asking that the detail of stores,
including their employees, be publicly reyealed? Would

that be a proper way of treating this situation in your

opinion?
MR. BYRNE: Objection, form. Objection,
leading.
e. You know, I really don't like to speak for

other people.

Q. (BY MR. PIERCE) Well, in -- in -- in your
view, when you say, “I hope he can respond in the
proper way,lr did you have in mind that -- that he would

invite detail about the stores not carrying the book to

 

chitas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 34 of 60

JoennngUV.Dunn,M.D.

 

10

ll

12

13

14

15

17

10

19

20

21

22

23

24

 

be publicly revealed?

e. My hope is always to have a peaceful resolution
to everything.
Q. end would you agree that revealing detail on

stores not carrying the book may not advance a peaceful

resolution?
MR. BYRNE: Objection, form. Objection,
leading.
e_ l believe that if -- if I was put in the

situation, I don*t think I would approach it that way.
MR. PIERCE: This will be Exhibit 31.
Sorry, guys.
(Deposition Erhibit 31 marked.)
Q. (BY MR. PIERCE) end, Mr. Dunn, does this
appear to be an email chain dated May 10th, 2018, and

the top email is from, I believe, apcogl to Brian

Denham?

e. Correct.

Q. end apcog is Doug?

e. Correct.

Q. Do you see where the email says, “Poor David
got an earful while l was out of the office. Some
local person called just to rant about what a bad
person Richard is." Do you see that?

e. Correct.

 

 

chkas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 35 of 60

 

JoeningUV,Dunn,M.D. 86
l Q. end what did you mean -- or I'm sorry "- what
2 did your interpret Brian to me ~~ mean by referring to
3 a local person?
4 MR. BYRNE: Objection, form.
5 e. This was from Doug to Brian.
6 Q. {BY MR. PIERCE) l'm sorry. From Doug.
7 MR. BYRNE: Same objection.
8 Q. [BY MR. PIERCE) What ~- what‘s with your
9 interpretation, if any, about what is meant by local
10 person?
11 MR. BYRNE: Same -~ objectionr form.
12 e. My guess would be somebody in San entonio that
13 called to express their displeasure with our choice.
14 Q. (BY MR. PIERCE) end you're copied on this
15 email; correct?
16 e. Correct.
17 Q. Did -~ did you ever get any further detail
18 about what this person who called said?
19 e. No.
20 Q. end this is May lOth; correct?
21 e. Correct_
22 MR. PIERCE: This will be Exhibit 32.
23 {Deposition Erhibit 32 marked.}
24 THE WITNESS: Thank yC)U.
25

 

Q. (BY MR. PIERCE) end does this appear to be an

 

 

Lexhas

10

ll

12

13

14

15

16

l '?

18

19

20

21

22

23

24

25

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 36 of 60

deeming W. Dunn, M.D.
email chain dated May lUth, 2018?

e. Correct.

Q. end ~~ and I believe it may be a continuation
of some of the emails we‘ve already looked at. Does
that appear right to you?

A. Yes.

Q. Can you turn to the second page? Do you ~~ do
you see where apcog, who is Doug, replies at 2:23 p.m.
on May 10th? Do you see that?

e. Yes.

Q. end Doug refers to an email that he had just
received; correct?

e. Correct.

Q. end the referenced email refers to Mr. Meyer's
Jawbreakers; correct?

e. Correct.

Q. end according to Doug’s email, that email he
received said, "Meyer had said some pretty awful
things“; correct?

e. He ~~

MR_ BYRNE: Objection, form.

e. He informed me of what -- l guess informed what

email he got and referred -» in reference to what

Richard said.

Q. (BY MR. PIERCE} end among what Richard had

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 37 of 60

Jcerning W. Dunn, M.D.

88

 

10

ll

12

13

14

15

16

12

18

19

20

21

22

23

25

 

said, according to this email, is that Mr. Waid and two
other gentlemen were pedophiles. Do you see that?

e. Yes.

Q. end that Mr. Meyer had accused a Marvel editor
of rising through the ranks because of ser; correct?

e. Correct.

Q. end Mr. Meyer also used a derogatory term

relating to another creator's sexuality. Do you see

that?
e. Yes.
Q. end then Mr. Meyer according to this email

referred to a transgender creator as, “e crazy person

who is definitely going to kill himself.“ Do you see
that?

e. Yes.

Q. end these are Mr. Meyer's words as reported in

this email by Doug; correct?

MR. BYRNE: Objection, form.

e. Correct.

Q. (BY MR. PIERCE) end this is May 10th; correct?
e. Correct.

Q. Before you ever spoke with Mr. Waid?

e. Yes, correct.

Q. ere -~ are these the type of statements about

creators that entarctic Press would want to be

 

 

Lexkas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 38 of 60

JoeningVV.Dunn,M.D.

89

 

10

11

12

13

14

15

16

1?

13

19

20

21

22

23

24

25

 

associated with?
MR. BYRNE: Objection, form.
A. I think -- l think at the time I wanted to make
sure that they were true.
Q. (BY MR. PIERCE) But if they were true, would

Antarctic Press want to be associated with these

Statements?
MR. BYRNE: Objection, form.
A. No.
Q. (BY MR. PIERCE) And Joey asks, "Brian, are any

of the statements attributed to Richard below true."

Do you see that?

A. YeS.

Q. Is it fair to say that Joey is Concerned about
this?

A. Yes.

Q. And were you concerned?

A. Yes.

Q. Can you turn to the first page? And Brian

responds, do you see, on May 10th at 9:19 p.m.; "I
didn't know about that stuff. l looked it up online.“
Do you see that?

A. YES.

Q. end according to his email, he found proof that

Mr. Meyer had made at least most of these statements;

 

Lexnas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 39 of 60

90

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Joeming W. Dunn, M.D.
correct?
A. Correct.
Q. And this email from Brian is May lUth, which is

after the March and April emails that we reviewed with
Mr. Byrne; correct?

A. Correct.

Q. And Brian is saying he didn't know about this
stuff; correct?

A. Correct.

Q. Do you recall discussing these statements

attributed to Mr. Meyer with anyone at Antarctic Press?

A. Yes.
Q. What do you recall?
A. That after the accusation was made about these

statements that I wanted to make sure that they were
true and that we ~~ you knowl we -~ we came and met and
we talked about they were true or not.

Q. And when they were confirmed to have been made
by Mr. Meyer, did that have an impact on your view of

the Jawbreakers project?

A. Yes.
Q. A negative view, I -~ I assume?
A. Yes.
MR. BYRNE: Objection, form. Objection,
leading_

 

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 40 of 60

JcenwngVV.Dunn,M.D.

92

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. (BY MR. PIERCE) All right. You know, as
indicated by this last set of emails, is it fair to say
that AP staff had concerns about its possibly
publishing Jawbreakers at this point in time?

A. Yes.

Q. Who among AP staff expressed concerns about AP
publishing Jawbreakers, that you can recall?

A. l believe everybody had concerns, but as in
most staff environments, some people expressed more
concerns than others.

Q_ Who are expressed more concerns than others?

A. I would say that I think Joey, Brian, and

Austin were the ones that spoke out the most.

Q. And Joey was the editor-in-chief; correct?

A. Correct.

Q. had what was Austin Rogers?

A. He was another pub -- he was -- we were trying

to do a collaboration with another publisher and he was

the head of Guardian Knights comics.

Q. And are -- are these people whose opinions you
trust?

A. Yes.

Q. What about any AP freelancers? Did they

express any concerns that you recall about publishing

Richard Myer's book?

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 41 of 60

JoeningVV.Dunn,M.D.

93

 

10

11

12

13

14

15

16

l?

18

19

20

21

22

23

24

25

 

A. Yes.
Q. Who do you recall?
A_ Joe White. l received a lot of calls and texts

and l can‘t remember everybody that did one way or the

other_
Q. Lee Duhig is somebody you mentioned?
A. Yeah, Lee I don't think had an opinion.
Q. That you can recall?

A. That l can recall, yeah.

Q. But there were freelancers that ~~ that
expressed concerns about publishing Jawbreakers?

h. Yes.

Q. Did any staff or freelancers inform you that
they did not want their name on any book from Meyer
that was going to be published by AP?

A. I recall one freelancer, and I can‘t remember
his name, that pulled his project because of the
situation with Jawbreakers.

Q. Do you remember what the project was?

A. lt was a short story in an anthology we did
called Mangazine and he was scheduled to be in one of
the issues and l think he pulled his story because of
it.

Q. Because of Jawbreakers?

A. Yes, sir.

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 42 of 60

Joem`lng W. lZ!-Lmnl |\A.D.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. And these concerns that -- that staff and
freelancers expressed to you about Jawbreakers, that --
those concerns were raised before you spoke with
Mr. Waid; correct?

A. Correct.

Q. end did these concerns that you received have
an impact on AP's decision making in terms of whether
to publish Jawbreakers?

A. At the time I was gathering information to make
the decision, so yes.

MR. Pisacs= This will be Exhibit 33.
(Deposition Exhibit 33 marked.)
MR. GOOD: We have a 40~exhibit limit.
MR. BYRNE: Local rule.
MR. PIERCE: I*m trying to go through
them quickly.
MR.‘BYRNE; 33?
THE WITNESS: YES.
Q. (BY MR. PIERCE) hnd does this appear to be an

email chain from May ll, 2018, between you and Joey?

A. Correct.

Q. hud this is at May ll, 2018, at 10:23 a.m.;
correct?

A. Correct.

Q. end in Joey's email he says, "Brian confirmed

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 43 of 60

Joeming W. Dunn, M.D.

 

10

11

12

13

14

15

16

12

18

19

20

21

22

23

24

25

that Richard said the things that retailer note -"

notified us about. He did, indeed -- indeed, call my
Star Wars editor a cum dumpster.“ Do you see that?

A. YES.

Q. hud what is -~ what*s the reference to his “my

Star Wars editor“? What does that mean?

A. Joey belongs to a group called Guru~eFx and
they do coloring for Marvel Comics.

Q. end was it your understanding that the woman
whom Mr. Meyer called a cum dumpster was somebody that
Joey worked with?

MR. BYRNE: Objection, form.
A. Correct.
Q- (BY MR. PIERCE) Did Joey work with the person

that's the subject of the statement about being a cum

dumpster?
A. Correct.
Q. And it ~~ it seems that Joey thought this was a

big deal; is that fair?
MR. BYRNE: Objection, form.
A. YES.
Q. (BY MR. PIERCE) And you respond by saying you
would remove him from any decision-making issues. Do
you see that?

A. Correct.

 

 

Lsxhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 44 of 60

JoenungVV.Dunn,M.D.

96

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. and were you concerned that publishing
Jawbreakers would inevitably associate AP folks with
this type of rhetoric from Mr. Meyer?

MR. BYRNE: Objection, form. Objection,
leading.

A. Yes.

MR. PIERCE: Exhibit 34.

(Deposition Exhibit 34 marked.}

MR. PIERCE: end I apologize. We‘ve
marked this. This is a duplicate, but 1 didn't want to
dig through my stack and try to find it.

Q. (BY MR. PIERCE) Does this appear to be an

email between you and Joey from May llth, 2018, at 4:38

p.m.?
A. Correct.
Q. And you‘re sending this to Joey, correct, --
A. Correct.
Q- -» the top one? Can you go to page 2, the

second page? and do you see at the very bottom there's
an email from Joey to you and then the date and time
folds over to the next page, May llth, 2018, at 2:57
p.m. Do you see that?

A. Yes.

Q. And Joey says in his email, "I‘m honestly not

sure you understand what you're getting into. I was at

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 45 of 60

 

.}oemfng W. Dunn, M.D. 9?

1 the comic book store and even Bob said so." Do you

2 know who Bob is?

3 A. Bob is Bob REDACHI) He's manager of a comic

4 book store IUDACUH}

5 REDACTED

6 Q. end what -- what was your interpretation of

7 what Joey was telling you here in relation to Bob?

3 h. He was saying that, you know, since Bob was a

9 manager at a store that he didn't believe that this

10 would blow over as ~» you know -" I mean, he thought

11 this was going to go longer than what we had -- what we
12 would anticipate.

13 Q. end what you mean by l'this blowing over"? You
14 mean the -- the concern or the outcry about publishing
15 Jawbreakers?

16 MR. BYRNE: Objection, form. Objection,
17 leading.

18 A. Yes.

19 Q. (BY MR. PIERCE) end then Joey says, "I haven't
29 been able to sleep or work and that's because it boils
21 down to this. I'm not comfortable being associated

22 with this guy." Do you see that?
23 A. Yes.

24 Q. What did you interpret “this guy"? To whom did
25 that reference?

 

 

 

Lexitas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 46 of 60

JoeningVV.Dunn,M.D.

98

 

RO

10

ll

12

13

14

15

16

17

13

19

20

21

22

23

24

25

 

A. Mr. Meyer.

Q. Did you feel that your editorsin~chief*s
inability to sleep or work was a big deal to be taken
seriously?

A. Yes.

Q. Why is that?

A_ Beoause he is a friend and good -- good friend,

almost family.

Q. And then Joey says it's his conduct that he's

concerned about. Do you see that?

A, Yes.
Q. What ~~ what is meant by "his conduct“ in your
interpretation?
MR. BYRNE: Objection, form.
A. When we found out some of the facts behind the

quotes that were sent to us that we were unaware of

that were true, 1 think that that is what conduct he

means.
Q. (BY MR. PIERCE) The statements by Mr. Meyer?
A. Yes.
Q. And he‘s referring to Mr. Meyer's own conduct.
Not that of ~~ not that of somebody else, Mr, Waid; or

anyone else; correct?

A. Correot.

Q. And then Joey says, "If it were any of the

 

Lexkas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 47 of 60

Joeningvv.Dunn,Mll

99

 

10

11

12

13

14

16

1?

18

19

20

21

22

23

24

other guys at AP that conducted themselves similarly,
would divest AP of them as well." Do you see that?

A. Yes.

Q. What was your understanding of what he was
saying there?

A. That he believed that the ~~ that that conduct
was not that acceptable.

Q. And then Joey says, "I've told Doug to take my
name off the books immediately.“ Do you see that?

A. Yes.

Q. What ~~ what does that mean for his name to be

taken off the books?

A. That means he would have no more association
with the books that we publish.

Q. The -- Richard Meyer‘s books?

A. All of the books.

Q. And what was the reason he felt that way from
your perspective?

MR. BYRNE: Objection, form.

A. I think he was worried about guilt by
association.

Q. (BY MR. PIERCE) Assooiation with RiChard
Meyer?

A. Correct.

Q. And then Joey expresses worry about how this

 

l

 

 

Lex“as

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 48 of 60

JoeningVV.Dunn,M.D.

100

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

may affect other AP creators in San Diego and the
booth. Do you see that?

A. Yes.

Q. What "~ what does ~- what does that mean, if
you know, the reference to other AP creator in San
Diego and the booth?

MR. BYRNE: Objection, form.

A. You knowr we have been publishing for many
years and we deal with many freelancers creators and we
have a fairly decent presence in San Diego and he was
worried about the possibility of that impacting us.

Q. (BY MR. PIERCE) OKay. Can you go to the
second page of the email. Do you see in the second
full paragraph it starts, “All you do work for AP way
beyond the call of duty and 1 will have your back." Do

you see that?

A. Excuse me. I'm sorry. Where is that?

Q. I'm sorry. lt's the second full paragraph?

A. Second page. Oh, okay. Sorry.

Q. Do you see where it says, "All you do for
work" -“ l'm sorry »~ "All you do work for AP way

beyond the call of duty and 1 will have your back." Do
you see that?

A. Yeah.

Q. What did you mean by having your baok?

 

 

Lexkas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 49 of 60

JoeninQVV.Dunn.Mll

lm

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. 1 will support them for whatever decision they
make.

Q. So if Joey doesn‘t want to be -~ or doesn't
want Antarctic Press to ~- to be associated with

Jawbreakers you'll have his back?

A. 1 think the context was whatever decision a
person makesr 1 will have ~» support them.

Q. end ~~

A. Either one way or the other.

Q. And Joey had made clear that he did not want

Antarctic Press to be associated with Jawbreakers;

correct?
MR. BYRNE: Objection, form. Objection,
leading-
A. Correct.
Q. (BY MR. PIERCE) And did Joey‘s concerns and

the concerns of other AP staff and freelancers weigh
heavily on you as you were trying to make a decision
about what to do?

A. Yes.

Q. And this email from Joey that we reviewed was
before you ever spoke to Mr. Waid; correct?

A. Yes.

MR. PIERCE: This Will be EXhibit 35.

(Deposition Exhibit 35 marked.)

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 50 of 60

Joeming W. Dunn, M.D.

 

10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

 

Q. {BY MR. PIERCE) end this is another exhibit ~-
1 apologize F~ 1 think we've covered already. This --
MR. BYRNE: Mine just aren‘t good enough
for you, are they?
MR. PIERCE: No, if 1 try to find them in
my stack, it -- we'll be here for hours.
Q. (BY MR. PIERCE) IS Exhibit 35 an email dated

May 11, 2018, at 12:25 p.m.?

e. Yes.
Q. end it -- it's from Doug; correct?
e. Correct.

Q. end Doug says, “1 just got a call from Mark
Waid"; right?

e. Correct.

Q. end Doug reports that Mr. Waid had stressed he

wasn‘t trying to dictate what eP can or can't publish;

correct?
e. Correct.
Q. Do you have any reason to doubt that Mr_ Waid

had stressed that he wasn't trying to dictate what eP

can or can't publish?

e. 1 didn't take the ca11 so 1 can't speak, but
Doug is ~» you know; Doug is Doug. He will say what he
heard.

Q. Was that consistent with what Mr. Waid said to

 

Lex“as

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 51 of 60

JoeningVV.Dunn,wiD.

103

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

you, that he wasn't trying to dictate what eP could

publish?

e. Yes.

Q. Earlier when you were talking about the
conversation with Mr. Waid and -- and Mr. Byrne asked

you questions about misogynist and racist and that kind
of thing -- do you recall that?

e. The conversation with Mr. Waid?

Q. I‘m sorry: I'm referencing Mr. Byrne‘s
questions to you. Do you know if what Mr. Waid was
saying was based on statements that he had seen or read
from Mr. Meyer?

e. 1 think, yes.

Q. During the May 2018 timeframe, Brian Denham
managed the social media accounts; correct?

e. Correct.

MR. PIERCE: This will be Exhibit 36.
(Deposition Exhibit 36 marked.)

Q. (BY MR. PIERCE) end do you see -- does -- does
this appear to be a tweet from the entarctic Press
account dated May 12th, 2018?

e. Yes_

Q. end it starts with, "FeCTS: Mark Waid put a
call into our office. Staff took a message and told

Mr. Waid our publisher would be informed. Nobody at eP

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 52 of 60

deeming W. Dunn, N'|.D.

WY

 

10

11

12

13

14

15

16

11

13

19

20

21

22

23

24

25

 

threat, but, you know, like 1 said, at the time, 1 was
under a lot of pressure at that time and 1 felt like a
lot of this pressure was uncalled for.

Q. Do you -~ do you recall making the statement to
Mr. Waid that you felt that the comments or conduct of
Mr. Meyer was indefensible?

e. 1 would have a hard time for me to defend those
comments.

(Deposition Exhibit 37 marked.)
MR. PIERCE: This will be Exhibit 37.
Q. (BY MR. PIERCE) This -» does this appear to be

a tweet associated with the entarctic Press account?

e. It appears toy yes.

Q. end this tweet also saysr ”Mark Waid did not
bully anyone at our company.'1 Do you see that?

e. Correct.

Q. end that was sent out by entarctic Press in -r

as part of its social media account; correct?

e. Correct.

Q. end you say, "Though he did call and express
concern, Mark shed more light on the situation and
other factors came into play that do not involve any
staff or freelancers at any other company that led us
to our decision.“ Do you see that?

e. Yes, 1 do.

 

Lexitas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 53 of 60

JoenvngVV.Dunn,M.D.

100

 

10

ll

12

13

14

15

16

l?

18

19

20

21

22

23

24

 

Q. end was it true that, "Other factors came into
play that do not involve any staff or freelancers at
any other company that led us to our decision"?

e. I don‘t know if 1 would agree with that, 1
mean, because there are -- we have a lot of staff ~-
well, freelancers that work at other companies that --
you know, that -- 1 mean, a multitude of them.

Q. end so, again, there were factors that led to
entarctic Press‘s decision that had no relationship to
Mark Waid; correct?

e. Yes.

Q. end those factors were concern that your staff

and freelancers had expressed; correct?

e. Correct.
Q. end including Mr. Meyer's own conduct; correct?
e. Correct.
Q. end those factors that led to eP's decision are

factors unrelated to Mark Waid; correct?
e. Correct.
MR. PIERCE: This will be Exhibit 38.
(Deposition Exhibit 38 marked.)
Q. (BY MR. PIERCE) end is this another -~ does
this appear to be another social media post associated
with entarctic Press?

e. Correct.

 

 

Lexhas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 54 of 60

JosnnngVV.Dunn,M.D.

109

 

Ln

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. end this one says, “Ultimately, some of our
staff and freelancers were uncomfortable sharing a
platform with anyone who makes disparaging remarks
about anyone in this community. We had to cut ties_
We wish Richard all the best.“ Was this post accurate?

e. Yes.

MR. PIERCE: Exhihit 39.
(Deposition Exhibit 39 marked.)

Q. {BY MR. PIERCE) end do these appear to be
additional social media posts associated with the
entarctic Press account?

e. 1t appears so, but 1 don't actually remember

reading these posts.

Q. Did you remember reading the previous posts
that we -- that we just reviewed?

e- No.

Q. here you aware that those posts had been made,
the ~- the ones that we looked at previously?

e. 1 was 1 think made aware of some of those
posts, but 1 never -~ 1 never read any of these
posts ~~

Q. Okay.

e. H~ prior -- when they first came out.

Q- end do you see the third message down, it says,

"It came down to letting them know the extent of

 

Lexhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 55 of 60

JoennngVV.Dunn,Mll

110

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Richard's online presence and some of the staff were

not even comfortable with the thought of standing with

him at a con." Do you see that?
A. Yes.
Q. What is a con?
A. It's a conventionl comic book convention I'm

sure they're referring to.
Q. Do you -- do you recall that some AP staff were
not comfortable with the thought of standing with

Mr. Meyer at a convention?

A. Yes.
Q. Who -~ who expressed that concern?
A. 1 think Joey.

Q. Do you recall that we reviewed some text
messages between you and Richard Meyer?

A. Yes.

Q. Did you ever become aware that Mr. Meyer had
publicly tweeted out your texts with him?

A. 1 was not --

MR. EYRNE: Objection, form.

A. 1 was not aware of that.

Q. (BY MR. PIERCE) When you were texting with
him. Would you have expected that he would publicly
tweet out the text messages between you and him?

A. 1 believe 1 have no expectation of privacy.

 

 

 

l_exitas

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 56 of 60

JoeningVV.Dunn,M.D.

111

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. Well, did you have an expectation that he would
publicly tweet them out?

A. I -- 1 didn't think he would, but -- yeah.

Q. Was Antarctic Press’s decision not to publish
Mr. Meyer‘s book made of its own volition?

A. I'm not sure if 1 understand that question.

Q. Did -~ you made the decision for Antarctic

Press; correct?
A. Correct.

And that was your decision; correct?

Q
A. 100 percent.
Q And you made that decision voluntarily?
_A

Correct.

Q. end Mark Waid, did he do anything to prevent AP
from publishing Mr. Meyer's book?

A. No.

Q. Rather it was entirely up to entarctic Press
whether to publish Mr. Meyer‘s book; correct?

MR. BYRNE: Objection, form. Objection,

leading.
A. Yes.
Q. (BY MR. PIERCE) Did you ever see any actual

finished book for Jawbreakers?
A. Me personally, no.

Q. Do you know if Antarctic Press ever did?

 

Lexnas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 57 of 60

deeming W. Dunn, M.D.

112

 

10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

25

A. 1 think Brian saw a finished product.

Q. Are you able to estimate with any reasonable
certainty the number of Jawbreakers's books that would
have been sold if published by hhtarctic Press?

A. 1 remember at the time when he announced
that -- that we were -- you know, he had X number of
followers; and 1 thought to myself, well, even if we
get l percent of those people to buy the book from a
retailer, it was a significant number more than we
normally would sell. And so 1 can*t say to you off the
top of my head what number it was, but 1 -- my guess

was between a thousand and 5,000 copies.

Q. And that was -- that was just your guess?
A. That was just my guess.
Q. 1 -- I take it you would agree that it's --

it's speculative as to how any particular book that AP
publishes will actually sell in the market?
MR. BYRNE: Objectionr form.

A. Correct.

Q- (BY MR. PIERCE} 1’ve read in some of the
documents that AP has experienced some financial
struggles over the years; is that correct?

A. Correct.

Q. And does it happen sometimes that AP puts out a

book and it performs a lot worse than what AP hoped?

 

 

Lsxhas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 58 of 60

 

JoeningVV.Dunn+M.D. 113
l A. Yes.
2 Q. And do some books turn out to be unprofitable?
3 A. Yes.
4 Q_ end it’s possible that Jawbreakers may have

10

11

12

13

14

15

16

17

lB

19

20

21

22

23

24

25

 

turned out to be unprofitable as well; correct?
MR. BYRNE: Objection, form.

A. Yes.

Q. (BY MR. PIERCE) Do you know if AP were able to
sell the 1,000 to 5,000 books what Mr. Meyer*s take
from that would have been?

A. Based on our contract, 1 do not think we had
determined a cover price at that point in time. 1
think we were in discussion with that. Probably
between a- I mean, if it sold on the low end, maybe 12

to $1500.00. On the high end ~~ high end, maybe

s10,000.00.
Q. end that's if you sold 1,000 to 5,000 books?
A Correct.
Q. end that's not a given either, is it?
h There's no guarantees, no.

MR. PIERCE: 1 want to mark F~ what

exhibit number are we up to?
THE REPORTER: 40.

MR. PIERCE: 40. 1 think this will be

the last one.

 

Lexhas

 

10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 59 of 60

Joem`mg W. Dunn, M.D.

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

RICHARD MEYER, *
Plaintiff, *
US. * CIVIL ACTION NO.
l:lB-CV~OOBOO-LY
MARK WAID, *
Defendant. * (Jury Demanded)

REPORTER's cERTIFicATs
vIDEOTAPsn near DsPos:TIon
or
Joswiws w. DUNN, M.D.

MARCH 6, 2019

1, Shan Morris Blanchard, Certified
Shorthand Reporter in and for the State of Texas,
hereby certify to the following:

That the witness, JOEMING W. DUNN, M.D., was duly
sworn by the officer and that the transcript of the
oral deposition is a true record of the testimony given
by the witness;

1 further certify that pursuant to FRCP Rule (f)(l)
that the signature of the deponent;

was requested by the deponent or a party

HQ

 

Lexkas

 

Case 1:18-CV-00800-LY Document 24-2 Filed 04/22/19 Page 60 of 60

Joeming W, Dunn, M,D.

120

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

before the completion of the deposition and instruction
given that it be returned within 30 days from the
receipt of the transcript. 1f returned, the attached
Changes and Signature Page contains any changes and the

reasons therefor;

F___X_m_'was not requested by the deponent or a party
before the completion of the deposition.

1 further certify that 1 am neither attorney or
counsel for, nor related to or employed by any of the
parties to the action in which this deposition is
taken.

Further, 1 am not a relative or employee of any
attorney or party of record in this cause, nor do 1

have a financial interest in the action.

Subscribed and sworn to on this the 20th of

;AMMWAM.O

Shan Morris Blanchard, CSR
Texas CSR #3863
Expiration Date: 10/31/21
Leixtas ~ Firm Registration No. 539
100 N.E. Loop 410r Suite 955
San Antonio, Texas 78216
(210) 481~7575

 

 

 

Le)<itas

